Title: To Thomas Jefferson from Joseph Stanton, Jr., 23 January 1806
From: Stanton, Joseph, Jr.,Knight, Nehemiah
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington City Jan. 23. 1806
                        
                        The under Signed, being informed that there may probably be a vacancy in the Judiciary of upper Louisannia
                            (in the event of Mr. Eston not being Renominated,) beg permission to hand to your Excellency the Name of Oliver Whipple
                            Esqr. of the State of Rhode Island, as a person well qualified for that office; his connections are respectable, and his
                            principles are (we believe) Correct.—
                        
                            Jos. Stanton
                            
                            N. Knight
                            
                        
                    